Exhibit 10.5

 

EXECUTION COPY

 

Dated June 1, 2011

 

(1)                                  BUNGE LIMITED, as Performance Undertaking
Provider

 

(2)                                  COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent

 

--------------------------------------------------------------------------------

 

PERFORMANCE AND INDEMNITY AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

Page

 

 

 

 

1.

 

Definitions

2

2.

 

Performance Undertaking

3

3.

 

General indemnity

3

4.

 

Taxes

4

5.

 

Agreement to pay costs and expenses

6

6.

 

Obligations absolute; waivers of defenses

7

7.

 

No impairment

8

8.

 

Unenforceability of Performance Party’s obligations

9

9.

 

Representations and warranties

10

10.

 

Covenants

13

11.

 

Subrogation; subordination

16

12.

 

Termination; reinstatement

17

13.

 

Effect of bankruptcy

17

14.

 

Judgment Currency

18

15.

 

Benefit of Agreement

18

16.

 

Assignment

18

17.

 

Amendments and waivers

19

18.

 

Notices

19

19.

 

Governing law, jurisdiction and process

20

20.

 

No proceedings; limited recourse

20

21.

 

Entire agreement; severability

21

22.

 

Execution

22

 

--------------------------------------------------------------------------------


 

THIS PERFORMANCE AND INDEMNITY AGREEMENT (this “Agreement”) is dated June 1,
2011 and made by and among:

 

(1)                                  BUNGE LIMITED, a company formed under the
laws of Bermuda (the “Performance Undertaking Provider”), in favor of:

 

(2)                                  COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent on behalf of the Secured
Parties under the Receivables Transfer Agreement and the other Transaction
Documents referred to below (in such capacity, the “Administrative Agent”).

 

BACKGROUND:

 

(A)                              Each Originator has entered into an Originator
Sale Agreement with an Intermediate Transferor or with the Seller, in either
case as purchaser, pursuant to which such Originator, subject to the terms and
conditions of such Originator Sale Agreement, will sell to such purchaser all of
its right, title and interest in certain Receivables, Related Security and
Collections.

 

(B)                                In order to finance its purchases of
Receivables, Related Security and Collections pursuant to each Originator Sale
Agreement to which it is a party, each Intermediate Transferor has entered into
an Intermediate Transfer Agreement pursuant to which the Seller, subject to the
terms and conditions of such Intermediate Transfer Agreement, will from time to
time acquire Receivables, Related Security and Collections.

 

(C)                                In order to obtain the funds with which to
acquire Receivables, Related Security and Collections from the Originators and
the Intermediate Transferors, as applicable, the Seller has entered into the
Receivables Transfer Agreement, pursuant to which the Conduit Purchasers may, in
their sole discretion, and the Committed Purchasers shall, if a related Conduit
Purchaser declines to do so, make Incremental Investments requested by the
Seller from time to time, in each case subject to the terms and conditions of
the Receivables Transfer Agreement.

 

(D)                               Each of the Originators and Bunge Finance
B.V., a private limited liability company organized under the laws of the
Netherlands (the “Master Servicer”), has entered into a Servicing Agreement with
the Seller Parties and the Administrative Agent, pursuant to which, among other
things, the Master Servicer has agreed to act as initial Master Servicer, and
each of the Originators has agreed to act as a Sub-Servicer, in each case for
the Seller Parties and the Administrative Agent, with respect to the servicing
and collection of Receivables, Related Security and Collections.

 

(E)                                 The Subordinated Lender has entered into a
Subordinated Loan Agreement with the Seller, pursuant to which the Subordinated
Lender may, from time to time, among other things, make subordinated loans to
the Seller in order to finance a portion of the purchase price of Receivables,
Related Security and Collections to be acquired by the Seller from the
Originators and the Intermediate Transferors and for the other purposes
permitted under the Subordinated Loan Agreement.

 

1

--------------------------------------------------------------------------------


 

(F)                                 Each of the Originators, the initial Master
Servicer, the Subordinated Lender and the Bunge Intermediate Transferor is (and
any future Originator will be, and one or more future Intermediate Transferors
may be) an Affiliate or direct or indirect Subsidiary of the Performance
Undertaking Provider, and the Performance Undertaking Provider expects to
receive substantial direct and indirect benefits from the transactions described
above and the other transactions contemplated by the Originator Sale Agreements,
the Intermediate Transfer Agreements, the Servicing Agreement, the Subordinated
Loan Agreement and the other Transaction Documents.

 

(G)                                As an inducement for (1) the Seller Parties
to purchase or otherwise acquire Receivables, Related Security and Collections
from the Originators pursuant to the Originator Sale Agreements; (2) the
Purchasers to make Incremental Investments under the Receivables Transfer
Agreement; and (3) the Administrative Agent, the Purchasers and the other
Secured Parties to participate in the transactions contemplated by the
Receivables Transfer Agreement and the other Transaction Documents, the
Performance Undertaking Provider has agreed, on the terms provided in this
Agreement, to cause the due and punctual performance by each of the Originators
and the other Performance Parties of their respective Obligations and to
indemnify the Beneficiaries for any failure of such performance.

 

THIS AGREEMENT WITNESSES that:

 

1.                                       DEFINITIONS

 

1.1                                 Terms in Receivables Transfer Agreement

 

Unless otherwise defined herein, capitalized terms which are used in this
Agreement have the meanings assigned to such terms in Section 1.1 (Certain
defined terms) of the Receivables Transfer Agreement.  In the case of any
inconsistency between such terms and the terms defined in Section 1.2 (Other
defined terms) of this Agreement, the terms defined in Section 1.2 (Other
defined terms) of this Agreement shall prevail for all purposes of this
Agreement.  The principles of interpretation set forth in Sections 1.2 (Other
terms) and 1.3 (Computations of time periods) of the Receivables Transfer
Agreement apply to this Agreement as if fully set out herein.

 

1.2                                 Other defined terms

 

As used in this Agreement, capitalized terms defined in the preamble have the
meanings as so defined, and the following terms have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Beneficiaries” means each of the “Secured Parties” under and as defined in the
Receivables Transfer Agreement (including in their capacities as assignees of
the rights of the Intermediate Transferors and the Seller).

 

“Bunge Intermediate Transferor” means the U.S. Intermediate Transferor and each
other Intermediate Transferor which, at the time it becomes an Intermediate
Transferor, is an Affiliate or direct or indirect Subsidiary of the Performance
Undertaking Provider.

 

2

--------------------------------------------------------------------------------


 

“Indemnified Amounts” is defined in Section 3 (General indemnity).

 

“Indemnified Party” is defined in Section 3 (General indemnity).

 

“Obligations” means, collectively, all covenants, agreements, terms, conditions,
deemed collection undertakings, indemnities and other obligations of whatever
nature to be performed and observed by each Performance Party under the
Transaction Documents, whether monetary or non-monetary, including the due and
punctual payment of all sums which are or may become due and owing by such
Performance Party under the Transaction Documents, whether for fees, expenses,
indemnified amounts, deemed collections or otherwise, including interest, fees
and other obligations that accrue after the commencement of any bankruptcy,
insolvency, reorganization, arrangement or similar proceeding (whether or not
allowed as a claim in such proceeding); provided that the Obligations shall not
include any obligation of the Seller to pay Yield, Fees or any Invested Amount
under the Receivables Transfer Agreement.

 

“Performance Parties” means (a) each of the Originators, (b) each of the
Servicer Parties that is an Affiliate or direct or indirect Subsidiary of the
Performance Undertaking Provider, (c) each Bunge Intermediate Transferor,
(d) the Seller and (e) the Subordinated Lender, in each case, in any capacity in
which it is a party to any Transaction Document.

 

“Receivables Transfer Agreement” means the Receivables Transfer Agreement dated
the date hereof by and among the Seller, the Master Servicer, the Performance
Undertaking Provider, the Conduit Purchasers and Committed Purchasers from time
to time party thereto, and the Administrative Agent.

 

2.                                       PERFORMANCE UNDERTAKING

 

(a)                                  The Performance Undertaking Provider hereby
agrees for the benefit of each of the Beneficiaries to cause each Performance
Party to pay and perform its Obligations when and as due in accordance with the
Transaction Documents.

 

(b)                                 If any Performance Party fails to pay or
perform any of its Obligations when and as due in accordance with the
Transaction Documents, then the Performance Undertaking Provider shall, subject
to a Responsible Officer of the Performance Undertaking Provider receiving
notice from any Beneficiary of or otherwise being aware of such failure and
subject to any grace period applicable to the Obligations in accordance with the
Transaction Documents, immediately perform, or cause the performance of, such
Obligations, and shall, subject to such grace period, immediately pay to the
Administrative Agent for the account of the relevant Beneficiaries, in same day
funds, any such Obligations for the payment of money.

 

3.                                       GENERAL INDEMNITY

 

Without limiting any other rights that any Beneficiary or any of their
respective officers, directors, agents, employees, controlling Persons or
Affiliates of any of the foregoing (each an “Indemnified Party”) may have
hereunder, under any other Transaction Document or under applicable Law, the
Performance Undertaking Provider hereby agrees

 

3

--------------------------------------------------------------------------------


 

to indemnify and hold harmless each Indemnified Party from and against any and
all damages, losses, claims, liabilities, deficiencies, costs, disbursements and
expenses, including interest, penalties, amounts paid in settlement and
reasonable attorneys’ fees and expenses (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any
Indemnified Party (including in connection with or relating to any investigation
by an Official Body, litigation or lawsuit (actual or threatened) or order,
consent, decree, judgment, claim or other action of whatever sort (including the
preparation of any defense with respect thereto)), in each case, arising out of
or resulting from this Agreement or any other Transaction Document or any
transaction contemplated hereby or thereby, excluding, however, (a) Indemnified
Amounts to the extent that such Indemnified Amounts resulted from the
negligence, fraud or wilful misconduct on the part of such Indemnified Party;
(b) recourse (except as otherwise specifically provided in this Agreement or any
other Transaction Document) for Uncollectible Portfolio Receivables and the
Related Security and Collections with respect thereto; (c) any Excluded Taxes
and (d) any Indemnified Amount to the extent the same has been fully and finally
paid in cash to such Indemnified Party pursuant to any other provision of this
Agreement or any other Transaction Document; provided that nothing in this
Section 3 shall be construed as constituting a guarantee or indemnity in respect
of the Seller’s obligation to make payments with respect to Yield, Fees or any
Invested Amounts pursuant to the Receivables Transfer Agreement.

 

4.                                       TAXES

 

(a)                                  Any and all payments and distributions by
the Performance Undertaking Provider under this Agreement shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Performance Undertaking Provider shall be required to
deduct any Indemnified Taxes or Other Taxes from any such payment or
distribution, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 4), the recipient of such payment
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Performance Undertaking Provider shall make such
deductions, and (iii) the Performance Undertaking Provider shall pay the full
amount deducted to the relevant Official Body in accordance with applicable Law.

 

(b)                                 In addition, the Performance Undertaking
Provider shall pay any Other Taxes to the relevant Official Body in accordance
with applicable Law.

 

(c)                                  The Performance Undertaking Provider shall
indemnify each Indemnified Party within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
such Indemnified Party on or with respect to any payment by or on account of any
obligation of the Performance Undertaking Provider hereunder (including
Indemnified Taxes or Other Taxes required to be deducted or withheld from any
payment made pursuant to any Transaction Document or imposed or asserted on or
attributable to amounts payable under this Section 4) and any penalties,
interest and reasonable expenses

 

4

--------------------------------------------------------------------------------


 

arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Official Body (other than those resulting from the Indemnified Party’s gross
negligence, fraud or wilful misconduct).  A certificate (along with a copy of
the applicable documents from the relevant Official Body) as to the amount of
such payment or liability delivered to the Performance Undertaking Provider by
an Indemnified Party, or by the Administrative Agent on its own behalf or on
behalf of another Indemnified Party, shall be conclusive absent manifest error. 
In connection with any request for compensation pursuant to this Section 4, the
relevant Indemnified Party shall deliver to the Performance Undertaking Provider
a receipt (or other evidence reasonably satisfactory to the Performance
Undertaking Provider) of such payment or liability with respect to which such
request relates.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Performance Undertaking Provider to an
Official Body, the Performance Undertaking Provider shall deliver to the
applicable Indemnified Party the original or a certified copy of a receipt
issued by such Official Body evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to such Indemnified Party.

 

(e)                                  Upon the reasonable request of the
Performance Undertaking Provider, any Indemnified Party that is entitled to an
exemption from or reduction of withholding Tax under the law of the jurisdiction
in which the Performance Undertaking Provider is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Performance Undertaking Provider (with a copy to the
Administrative Agent), such properly completed and executed documentation
prescribed by applicable Law (and, so far as is practicable within the time or
times required by applicable Law) as will permit such payments to be made
without withholding or at a reduced rate; provided, that such Indemnified Party
is legally able to complete, execute and deliver such documentation and such
documentation has not already been provided by the Indemnified Party pursuant to
Section 4(f) hereof.

 

(f)                                    Each Indemnified Party shall deliver to
the Performance Undertaking Provider either (A) in the case of an Indemnified
Party that is not a “U.S. Person” as defined in section 7701(a)(30) of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”), a properly completed and
executed Internal Revenue Service (“IRS”) Form W-8BEN or W-8ECI, as appropriate,
claiming to the effect a zero percent rate of U.S. federal income tax
withholding on interest income, or (B) in the case of an Indemnified Party that
is a “U.S. Person” as defined in Code section 7701(a)(30), a properly completed
and executed IRS Form W-9 certifying that it is not subject to backup
withholding.

 

Such IRS forms shall be delivered by each applicable Indemnified Party on or
prior to the date on which such Indemnified Party becomes an Indemnified Party
under this Agreement.  In addition, each Indemnified Party shall deliver such

 

5

--------------------------------------------------------------------------------


 

applicable IRS forms upon the obsolescence or invalidity of any IRS form
previously delivered by such Indemnified Party; provided, however, that
notwithstanding any other provision in this Section 4, an Indemnified Party
shall not be required to deliver any such subsequent IRS form pursuant to this
paragraph that such Indemnified Party is not legally able to complete, execute
and deliver.

 

(g)                                 If an Indemnified Party determines, in its
sole good faith discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Performance Undertaking
Provider or with respect to which the Performance Undertaking Provider has paid
additional amounts pursuant to this Section 4, it shall pay over such refund to
the Performance Undertaking Provider (but only to the extent of indemnity
payments made, or additional amounts paid, by the Performance Undertaking
Provider under this Section 4 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of such Indemnified
Party and without interest (other than any interest paid by the relevant
Official Body with respect to such refund net of any applicable Taxes payable in
respect of such interest); provided that the Performance Undertaking Provider,
upon the request of such Indemnified Party, agrees to repay the amount paid over
to the Performance Undertaking Provider (plus any penalties, interest or other
charges imposed by the relevant Official Body) to such Indemnified Party in the
event such Indemnified Party is required to repay such refund to such Official
Body.  This Section 4 shall not be construed to require any Indemnified Party to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the Performance Undertaking Provider or any
other Person.

 

(h)                                 Each Indemnified Party agrees that after it
becomes aware of the occurrence of any event that would cause the Performance
Undertaking Provider to pay an additional amount pursuant to this Section 4 with
respect to Taxes or Other Taxes such Indemnified Party will use reasonable
efforts to notify the Performance Undertaking Provider of such event.

 

(i)                                     Notwithstanding anything in this
Section 4 to the contrary, the Performance Undertaking Provider shall not be
required to pay to any Indemnified Party any amount pursuant to this Section 4
to the extent (i) such amount has been fully and finally paid in cash to such
Indemnified Party pursuant to any other provision of this Agreement or any other
Transaction Document or (ii) such amounts constitute Excluded Taxes.

 

5.                                       AGREEMENT TO PAY COSTS AND EXPENSES

 

The Performance Undertaking Provider further agrees, as the principal obligor
and not as a surety, to pay to the Administrative Agent for the benefit of the
relevant Beneficiaries immediately upon written demand and in immediately
available funds any and all stamp duty and other Taxes and fees payable in
connection with the execution, delivery, filing and recording of any of the
Transaction Documents (or any instrument or other document

 

6

--------------------------------------------------------------------------------


 

to be executed, delivered, filed or recorded under or in connection with any of
the Transaction Documents); and the Performance Undertaking Provider agrees to
save each Indemnified Party harmless from and against any liabilities with
respect to or resulting from any delay in paying or omission to pay such Taxes
and fees.

 

6.                                       OBLIGATIONS ABSOLUTE; WAIVERS OF
DEFENSES

 

The Performance Undertaking Provider’s obligations under this Agreement are
absolute, unconditional and continuing and are in no way conditioned upon any of
the matters listed below in this Section 6.  To the extent any such matter
would, but for this Section 6, reduce, release, prejudice or otherwise limit or
impair any of the Performance Undertaking Provider’s obligations under this
Agreement, the Performance Undertaking Provider irrevocably waives:

 

(a)                                  any requirement of notice of acceptance of
this Agreement or of any action taken or omitted by any Beneficiary or any other
Person in reliance on this Agreement;

 

(b)                                 any requirement of presentment, protest,
demand or notice of any nature (other than as expressly provided in this
Agreement);

 

(c)                                  any requirement that the Administrative
Agent or any other Beneficiary be diligent or prompt in giving notice of any
Facility Event or other default or omission by any Performance Party under any
Transaction Document or otherwise or in making any demand or asserting any
rights of any Beneficiary under this Agreement;

 

(d)                                 any right (whether now existing or hereafter
arising) to require any Beneficiary or any other Person:

 

(i)                                     to accelerate the repayment of any
Obligations;

 

(ii)                                  to attempt to collect from any Performance
Party any amounts owing by such Performance Party to any Beneficiary;

 

(iii)                               to file any claims in the event of
receivership, bankruptcy, administration, arrangement or reorganization (or
equivalent proceeding under any applicable Insolvency Law) of any Performance
Party or any other Person;

 

(iv)                              to give notice to the Performance Undertaking
Provider of the terms, time and place of any sale of any security for the
Obligations; or

 

(v)                                 to proceed against any Performance Party,
any other guarantor or any other Person, to proceed against or exhaust any
security or collateral for any of the Obligations, or to exercise any right of
set-off or any other means of obtaining payment or performance of any of the
Obligations; and

 

7

--------------------------------------------------------------------------------


 

(e)                                  any and all defenses (i) that at any time
may be available in respect of the Obligations by virtue of any Insolvency Law
now or hereafter in effect and (ii) based on suretyship or impairment of
collateral.

 

7.                                       NO IMPAIRMENT

 

Each Beneficiary (and its assigns) shall be at liberty, without giving notice to
or obtaining the assent of the Performance Undertaking Provider or any other
Person and without relieving the Performance Undertaking Provider of any
liability under this Agreement, to deal with each Performance Party, and with
each other party who now is or after the date hereof becomes liable in any
manner for any of the Obligations, in such manner as such Beneficiary in its
sole discretion deems fit, and to this end the Performance Undertaking Provider
agrees that the validity and enforceability of this Agreement, and the
Performance Undertaking Provider’s obligations under this Agreement, shall not
be impaired or affected by any of the following:

 

(a)                                  any extension, modification or renewal of,
or indulgence with respect to, or substitution for, any or all of the
Obligations at any time (including any change in the time, manner or place of
payment of, or in any other term of, all or any part of the Obligations or any
other extension, compromise or renewal of any Obligations) (except that such
extension, modification or renewal of, or indulgence with respect to, or
substitution for, any or all of the Obligations, if duly made in accordance with
the Transaction Documents, shall be given effect in determining the extent of
the Obligations which the Performance Undertaking Provider is required to
perform or cause to be performed);

 

(b)                                 any failure or omission to enforce any
right, power or remedy with respect to any or all of the Obligations or any
related agreement, or any collateral securing any or all of the Obligations;

 

(c)                                  any amendment to, rescission, waiver, or
other modification of, or any consent to or departure from, any of the terms of
the Transaction Document (except that such amendment, rescission, waiver,
modification or consent, if duly made in accordance with the Transaction
Documents, shall be given effect in determining the extent of the Obligations
which the Performance Undertaking Provider is required to perform or cause to be
performed);

 

(d)                                 any reduction, limitation, impairment or
termination of any or all of the Obligations or any of them for any reason,
including any claim of waiver, release, surrender, alteration or compromise
(except that any reduction, limitation, impairment or termination of any or all
of the Obligations, if duly made in accordance with the Transaction Documents,
shall be given effect in determining the extent of the Obligations which the
Performance Undertaking Provider is required to perform or cause to be
performed);

 

(e)                                  the genuineness, enforceability or validity
of any or all of the Obligations, any security for the Obligations or any
agreement relating to any of them;

 

8

--------------------------------------------------------------------------------


 

(f)            the application of moneys received from any source to the payment
of any Obligations for the payment of money or to the payment of other amounts
which are not Obligations even though any Beneficiary might lawfully have
elected to apply such moneys in a different manner;

 

(g)           the existence of any claim, setoff or other rights which the
Performance Undertaking Provider or any other Person may have at any time
against any Performance Party or any Beneficiary in connection with the
Transaction Documents or any related or unrelated transaction;

 

(h)           any assignment or transfer by any Secured Party of any or all of
the Obligations permitted by the Transaction Documents;

 

(i)            any transfer or purported transfer, any consolidation or merger
of any Beneficiary with or into any other corporation or entity, or any change
whatsoever in the objects, assets, capital structure, constitution or business
of such Beneficiary;

 

(j)            any failure on the part of any Performance Party or any
Beneficiary to perform or comply with any term of the Transaction Documents or
any other document executed in connection with or delivered pursuant to any of
them;

 

(k)           any impossibility or impracticality of performance, illegality,
force majeure, or any act of any Official Body with respect to the Obligations;

 

(l)            any disability or other defense of any Person with respect to the
Obligations, whether consensual or arising by operation of Law;

 

(m)          any other circumstance whatsoever (with or without notice to or
knowledge of the Performance Undertaking Provider) which constitutes, or might
be construed to constitute, an equitable or legal discharge of, or defense
available to, the Performance Undertaking Provider under this Agreement, all
whether or not the Performance Undertaking Provider shall have had notice or
knowledge of any act or omission, condition or occurrence referred to above in
this Section 7.

 

8.             UNENFORCEABILITY OF PERFORMANCE PARTY’S OBLIGATIONS

 

(a)           This Agreement shall be binding on the Performance Undertaking
Provider notwithstanding:

 

(i)            any change of ownership of any Performance Party or any other
Person or the insolvency, bankruptcy, reorganization, arrangement or any other
change in the legal status of any Performance Party or any other Person;

 

(ii)           any change in or the imposition of any Law, decree, regulation or
other governmental act which does or might impair, delay or in any way affect
the validity, enforceability or the payment when due of the Obligations;

 

9

--------------------------------------------------------------------------------


 

(iii)          the failure of any Performance Party or the Performance
Undertaking Provider or any other Person to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Obligations or this
Agreement, or to take any other action required in connection with the
performance of all obligations pursuant to the Obligations or this Agreement; or

 

(iv)          if any of the moneys included in the Obligations have become
unrecoverable from any Performance Party for any reason other than indefeasible
payment in full of the payment Obligations in accordance with their terms.

 

(b)           This Agreement shall be in addition to any other guarantee,
indemnity or other security for the Obligations, and shall not be rendered
unenforceable by the invalidity of any such other guarantee, indemnity or
security.

 

(c)           In the event that acceleration of the time for payment of any of
the Obligations is stayed upon the insolvency, bankruptcy, arrangement or
reorganization of any Performance Party or for any other reason with respect to
any Performance Party, all such amounts then due and owing with respect to the
Obligations under the terms of the Transaction Documents, or any other agreement
evidencing, securing or otherwise executed in connection with the Obligations,
shall be immediately due and payable by the Performance Undertaking Provider.

 

9.             REPRESENTATIONS AND WARRANTIES

 

The Performance Undertaking Provider hereby represents and warrants to each
Beneficiary, as of the date of this Agreement and each other date the Seller is
required to make a representation and warranty in accordance with Section 4.1
(Representations and Warranties of the Seller) of the Receivables Transfer
Agreement that:

 

(a)           The Performance Undertaking Provider (i) is a company duly
organized and validly existing under the laws of its jurisdiction of
organization, (ii) is duly qualified to do business, and is in good standing, in
every other jurisdiction where the nature of its business requires it to be so
qualified, unless the failure to so qualify would not have a Material Adverse
Effect, and (iii) has all corporate or other organizational power and authority
required to perform its obligations under the Transaction Documents to which it
is a party and to carry on its business in each jurisdiction in which its
business is now conducted unless the failure to have such power and authority
would not have a Material Adverse Effect.

 

(b)           The execution, delivery and performance by the Performance
Undertaking Provider of this Agreement and any other Transaction Document to
which it is a party (i) are within the Performance Undertaking Provider’s
corporate powers, (ii) have been duly authorized by all necessary corporate
action, and (iii) do not contravene or constitute a default under (A) its
Organizational Documents, (B)

 

10

--------------------------------------------------------------------------------


 

any applicable Law, (C) any contractual restriction binding on or affecting the
Performance Undertaking Provider or its property or (D) any order, writ,
judgment, award, injunction or decree binding on or affecting the Performance
Undertaking Provider or its property, except in each case where any such
contravention or default would not have a Material Adverse Effect, and (iv) do
not result in or require the creation or imposition of any Adverse Claim (other
than Permitted Adverse Claims) upon or with respect to any Portfolio Receivable,
the Related Security or Collections with respect thereto or any Facility
Account.  This Agreement and each other Transaction Document to which the
Performance Undertaking Provider is a party have been duly executed and
delivered by the Performance Undertaking Provider.

 

(c)           No authorization, approval, license, consent, qualification or
other action by, and no notice to or filing or registration with, any Official
Body or official thereof or any third party is required for the due execution,
delivery and performance by the Performance Undertaking Provider of this
Agreement or any other Transaction Document to which it is a party or any other
document to be delivered by it hereunder or thereunder, except where the failure
to have obtained any such authorization or approval or taken any such action or
made any such filing or notice would not have a Material Adverse Effect.

 

(d)           Each of this Agreement and the other Transaction Documents to
which it is a party constitutes the legal, valid and binding obligation of the
Performance Undertaking Provider enforceable against the Performance Undertaking
Provider in accordance with its terms, subject to any limitation on the
enforceability thereof against the Performance Undertaking Provider arising from
the application of any applicable Insolvency Law or by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
law).

 

(e)           All information, data, exhibits, documents, books, records and
reports (“Information”) furnished by or on behalf of the Performance Undertaking
Provider in connection with this Agreement, any other Transaction Document or
any transaction contemplated hereby or thereby is complete and accurate in all
material respects as of its date, and no such Information contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein, in light of the circumstances
under which they were made, not materially misleading (provided that, with
respect to projected financial information provided by or on behalf of the
Performance Undertaking Provider, the Performance Undertaking Provider
represents only that such information was prepared in good faith by management
of the Performance Undertaking Provider on the basis of assumptions believed by
such management to be reasonable as of the time made).  All financial statements
which have been furnished by or on behalf of the Performance Undertaking
Provider (i) have been prepared in accordance with GAAP consistently applied
(except as approved by the external auditors and as disclosed therein, if any)
and (ii) fairly present, in all material aspects, the financial condition of the
Performance Undertaking Provider and, if applicable, its consolidated
Subsidiaries as of the dates set forth therein

 

11

--------------------------------------------------------------------------------


 

and the results of any operations of the Performance Undertaking Provider and,
if applicable, its consolidated Subsidiaries for the periods ended on such
dates.

 

(f)            There are no actions, suits, investigations by an Official Body,
litigation or proceedings at law or in equity or by or before any Official Body
or in arbitration now pending against or affecting the Performance Undertaking
Provider or any of its Subsidiaries or any of its or their respective
businesses, revenues or other property (i) which involve or question the
validity of this Agreement or any other Transaction Document to which it is a
party or any of the transactions contemplated hereby or thereby (excluding any
litigation or proceeding against any Obligor) or (ii) which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect. 
The Performance Undertaking Provider is not in default or violation of any
order, judgment or decree of any Official Body or arbitrator which would
reasonably be expected to have a Material Adverse Effect.

 

(g)           The Performance Undertaking Provider has (i) timely filed or
caused to be filed all material Tax returns required to be filed and (ii) paid
or made adequate provision for the payment of all material Taxes, assessments
and other governmental charges due and payable by it, except (A) any such Taxes,
assessments or other governmental charges that are being contested in good faith
by appropriate proceedings and for which the Performance Undertaking Provider
has set aside in its books adequate reserves in accordance with GAAP as
reasonably determined by the Performance Undertaking Provider, or (B) to the
extent that failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

(h)           The Performance Undertaking Provider is not an “investment
company” as defined in, or is exempt from the registration requirements of, the
U.S. Investment Company Act of 1940, as amended.

 

(i)            The direct and indirect benefits to the Performance Undertaking
Provider from the transactions contemplated by the Transaction Documents provide
fair market value to the Performance Undertaking Provider for the obligations it
undertakes pursuant to this Agreement.

 

(j)            The Performance Undertaking Provider’s obligations under this
Agreement and the other Transaction Documents to which it is a party rank at
least pari passu with all of its unsecured unsubordinated Indebtedness (other
than any such Indebtedness that is preferred by mandatory provision of law).

 

(k)           The Performance Undertaking Provider has adequate means to obtain
from each Performance Party information concerning the financial condition of
such Performance Party, and it is not relying on any Beneficiary to provide any
such information.

 

12

--------------------------------------------------------------------------------


 

10.           COVENANTS

 

Until the Final Payout Date, the Performance Undertaking Provider will:

 

10.1         Compliance with Laws, etc.

 

Comply in all material respects with all applicable Laws and preserve and
maintain its corporate existence, rights, franchises, qualifications and
privileges, except to the extent that the failure so to comply with such Laws or
the failure so to preserve and maintain such existence, rights, franchises,
qualifications and privileges would not have a Material Adverse Effect.

 

10.2         Reporting requirements

 

Furnish or cause to be furnished:

 

(a)           Annual audited financial statements

 

To the Administrative Agent as soon as available and in any event within 120
days after the close of each of its fiscal years, audited financial statements
of the Performance Undertaking Provider and its consolidated Subsidiaries as of
the end of and for that fiscal year in each case prepared in accordance with
GAAP consistently applied throughout the period reflected therein and with prior
periods (except as approved by its accountants and disclosed therein), certified
by its independent public accountants; provided, however, that the Performance
Undertaking Provider shall not be required to deliver the financial statements
described in this clause (a) if (i) such statements are available within the
time period required by applicable laws on EDGAR or from other public sources
and (ii) the Performance Undertaking Provider provides notice to the
Administrative Agent of the public availability of such statements.

 

(b)           Quarterly financial statements

 

To the Administrative Agent as soon as available and in any event within 60 days
after the end of each of its first three fiscal quarters of each fiscal year,
financial statements of the Performance Undertaking Provider and its
consolidated Subsidiaries as of the end of and for that fiscal quarter in each
case prepared in accordance with GAAP consistently applied throughout the period
reflected therein and with prior periods (except as approved by its chief
financial officer), certified by the chief financial officer of the Performance
Undertaking Provider; provided, however, that the Performance Undertaking
Provider shall not be required to deliver the financial statements described in
this clause (b) if (i) such statements are available within the time period
required by applicable laws on EDGAR or from other public sources and (ii) the
Performance Undertaking Provider provides notice to the Administrative Agent of
the public availability of such statements.

 

13

--------------------------------------------------------------------------------


 

(c)           Officer’s certificate

 

To the Administrative Agent concurrently with each of the financial statements
to be delivered under Sections 10.2(a) and (b), a certificate of the chief
financial officer, treasurer or controller of the Performance Undertaking
Provider stating that no Facility Event has occurred and is continuing (or, if
any such event is continuing, describing in reasonable detail such event and the
steps, if any, being taken or to be taken by the Performance Undertaking
Provider or any of the Performance Parties to remedy such event).

 

(d)           Notice of Facility Events

 

As soon as possible and in any event within two Business Days after a
Responsible Officer of the Performance Undertaking Provider obtains knowledge of
the occurrence of any Facility Event, to each Agent a statement of a Responsible
Officer of the Performance Undertaking Provider setting forth details of such
Facility Event and, if applicable, the action that the Performance Undertaking
Provider or any of the Facility Parties has taken and proposes to take with
respect thereto.

 

(e)           Notice of downgrades

 

As soon as possible and in any event within five (5) Business Days after a
Responsible Officer of the Performance Undertaking Provider obtains knowledge
thereof, to each Agent notice of any downgrade in the Applicable S&P Rating or
Applicable Moody’s Rating, respectively (or the withdrawal by either S&P or
Moody’s of the Applicable S&P Rating or Applicable Moody’s Rating,
respectively), setting forth the debt affected and the nature of such change (or
withdrawal).

 

(f)            Termination or Suspension of Originator Sale Agreement or
Intermediate Transfer Agreements

 

To each Agent (i) at least two (2) Business Days’ prior written notice of any
termination of the sale of Receivables by an Originator to the Seller or an
Intermediate Transferor, as the case may be, pursuant to the related Originator
Sale Agreement to which such Originator is a party and (ii) as soon as possible
and in any event within two (2) Business Days after a Responsible Officer of the
Performance Undertaking Provider obtains knowledge of the occurrence thereof,
notice of any Seller Event under any Originator Sale Agreement.

 

(g)           Litigation; Material Adverse Effect

 

Promptly (and in any event within five (5) Business Days) after a Responsible
Officer of the Performance Undertaking Provider obtains knowledge thereof, to
each Agent notice of:

 

(i)            (A) the filing or commencement of, or any written threat or
notice of intention of any Person to file or commence, any action, suit,
litigation or proceeding, whether at law or in equity or by or before any
Official Body

 

14

--------------------------------------------------------------------------------


 

or in arbitration against, or any investigation by any Official Body that may
exist with respect to any Transaction Party, the Facility Accounts, the
Transaction Documents or the transactions contemplated thereby, in each case,
which could reasonably be expected, in the reasonable discretion of the
Performance Undertaking Provider, to have a Material Adverse Effect or (B) any
material adverse development that has occurred with respect to any such
previously disclosed litigation, investigation or proceeding; and

 

(ii)           any other event or condition with respect to any Transaction
Party that has had, or in the reasonable discretion of the Performance
Undertaking Provider would reasonably be expected to have, a Material Adverse
Effect.

 

(h)           Other information

 

As soon as reasonably practical and in any event no later than ten (10) Business
Days after a request by any Agent, such other information with respect to
(i) the Portfolio Receivables, the Related Security and Collections with respect
thereto or the Facility Accounts as such Agent may from time to time reasonably
request, or (ii) any Facility Event or Material Adverse Effect related to the
Performance Undertaking Provider as such Agent may from time to time reasonably
request (which shall include an explanation of the reason for such request).

 

10.3         Mergers, etc.

 

Except to the extent expressly permitted by the Transaction Documents, not
liquidate or dissolve or enter into any amalgamation, merger or consolidation
with any Person (other than any amalgamation, consolidation or merger of any
Subsidiary with and into the Performance Undertaking Provider so long as the
Performance Undertaking Provider shall be the surviving, resulting or continuing
company), or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of the
property (whether now owned or hereafter acquired) of the Performance
Undertaking Provider and its consolidated Subsidiaries (taken as a whole) to any
Person (each, a “Restricted Transaction”), unless (a) the Performance
Undertaking Provider shall, subject to applicable Law, have given the
Administrative Agent and each Committed Purchaser twenty (20) Business Days’
prior written notice of such Restricted Transaction, (b) if applicable, the
surviving entity provides an acknowledgment or reaffirmation of its obligations
hereunder and under the other Transaction Documents to which it is (or the
applicable non-surviving entity was) a party, together with such opinions of
counsel as any Agent may reasonably request, in each case, in form and substance
reasonably satisfactory to such Agent, (c) no Material Adverse Effect would
occur as a result of such Restricted Transaction and (d) no Facility Event
exists after giving effect to such Restricted Transaction.

 

15

--------------------------------------------------------------------------------


 

10.4         Taxes

 

File all material Tax returns and reports required by Law to be filed by it and
will within the time period required by applicable Law or regulation pay all
material Taxes and governmental charges at any time then due and payable by it,
except to the extent such Taxes or governmental charges are being contested in
good faith by appropriate proceedings and the Performance Undertaking Provider
has set aside in its books adequate reserves in accordance with GAAP as
reasonably determined by the Performance Undertaking Provider or the failure to
do so would not reasonably be expected to have a Material Adverse Effect.

 

10.5         Sales, liens, etc.

 

Not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim (except for Permitted Adverse
Claims) upon or with respect to, the Portfolio Receivables, the Related Security
and Collections with respect thereto, or the Facility Accounts, or any of its
rights, title, interest in, to and under any of them (including any right to
receive income in respect thereof) except pursuant to, and in accordance with,
the Transaction Documents.

 

10.6         Amendments

 

Not make any material amendment or other modification to any Transaction
Document to which it is a party except in accordance with the amendment
provisions thereof.

 

10.7         Licenses, etc.

 

Shall maintain in full force and effect all licenses, approvals, authorizations,
consents, registrations and notifications which are at any time required in
connection with the performance of its duties and obligations hereunder and
under the other Transaction Documents to which it is a party, except to the
extent failure to do so would not have a Material Adverse Effect.

 

10.8         Change in auditors or accounting policies

 

Promptly notify the Administrative Agent of (i) any change in its auditors or
(ii) any material change in its accounting policies to the extent such change in
accounting policies could reasonably be expected to have a Material Adverse
Effect.

 

11.           SUBROGATION; SUBORDINATION

 

11.1         Notwithstanding anything to the contrary contained herein, the
Performance Undertaking Provider:

 

(a)           will not exercise or assert, until the Final Payout Date, any
rights of subrogation (whether contractual, at law or in equity or otherwise) to
the claims of any Beneficiary against any Performance Party, and until the Final
Payout Date hereby waives any and all contractual, statutory or legal or
equitable rights of

 

16

--------------------------------------------------------------------------------


 

contribution, reimbursement, indemnification and similar rights and claims which
the Performance Undertaking Provider might now have or hereafter acquire against
any Performance Party in connection with, or as a result of, the existence or
performance of the Performance Undertaking Provider’s obligations under this
Agreement;

 

(b)           will not claim any setoff, recoupment or counterclaim against any
Performance Party in respect of any liability of the Performance Undertaking
Provider to any Performance Party until the Final Payout Date; and

 

(c)           waives any benefit of and any right to participate in any
collateral security which may be held by any Beneficiary (or its assigns).

 

11.2         The payment of any amounts due with respect to any indebtedness of
any Performance Party now or hereafter owed to the Performance Undertaking
Provider is hereby subordinated to the Obligations.  The Performance Undertaking
Provider agrees that, after the occurrence of any default in the payment or
performance of any of the Obligations, until the Final Payout Date, the
Performance Undertaking Provider will not demand, sue for or otherwise attempt
to collect any indebtedness of any Performance Party to the Performance
Undertaking Provider in its capacity as such.  If, notwithstanding the foregoing
sentence, the Performance Undertaking Provider collects, enforces or receives
any amounts in respect of such indebtedness before the Final Payout Date, it
shall collect, enforce or receive and hold such amounts as trustee for the
Beneficiaries and shall pay such amounts to the Administrative Agent on behalf
of the Beneficiaries on account of the Obligations, without affecting in any
manner the liability of the Performance Undertaking Provider under the other
provisions of this Agreement.

 

11.3         The provisions of this Section 11 shall be supplemental to and not
in derogation of any rights and remedies of any Beneficiary under any separate
subordination agreement which any Beneficiary may at any time and from time to
time enter into with the Performance Undertaking Provider.

 

12.           TERMINATION; REINSTATEMENT

 

The Performance Undertaking Provider’s obligations under this Agreement shall
continue in full force and effect until the Final Payout Date; provided that
this Agreement shall continue to be effective or shall be reinstated, as the
case may be, if at any time payment or other satisfaction of any of the
Obligations is rescinded or must otherwise be restored or returned upon the
bankruptcy, insolvency, arrangement or reorganization of any Performance Party
or otherwise, as though such payment had not been made or such other
satisfaction had not occurred.

 

13.           EFFECT OF BANKRUPTCY

 

This Agreement shall survive the bankruptcy, insolvency, reorganization or
arrangement of any Performance Party and the commencement of any case or
proceeding by or against any Performance Party under any applicable bankruptcy,
insolvency or similar Law of any jurisdiction.  No stay of actions or remedies
under any applicable bankruptcy,

 

17

--------------------------------------------------------------------------------


 

insolvency or similar Law of any jurisdiction to which any Performance Party is
subject shall postpone the obligations of the Performance Undertaking Provider
under this Agreement, except to the extent required by Law.

 

14.           JUDGMENT CURRENCY

 

14.1         If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing under this Agreement in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

14.2         The obligations of the Performance Undertaking Provider in respect
of any sum due to any Beneficiary shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than the currency in which such sum is
stated to be due under this Agreement (the “Agreement Currency”), be discharged
only to the extent that, on the Business Day following receipt by that
Beneficiary of any sum adjudged to be so due in the Judgment Currency, the
Beneficiary may in accordance with normal banking procedures in the relevant
jurisdiction purchase the Agreement Currency with the Judgment Currency; if the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Beneficiary in the Agreement Currency, the Performance Undertaking
Provider agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Beneficiary against such loss.  The obligations of the
Performance Undertaking Provider contained in this Section 14 shall survive the
termination of this Agreement and the payment of all other amounts owing under
this Agreement.

 

15.           BENEFIT OF AGREEMENT

 

15.1         This Agreement shall be binding upon the Performance Undertaking
Provider, its successors and permitted assigns, and shall inure to the benefit
of and be enforceable by each Beneficiary and its successors and assigns.

 

15.2         Notwithstanding any other term or condition of this Agreement, but
subject to Section 17 (Amendments and Waivers), the consent of any Person who is
not a party hereto is not required to rescind or vary this Agreement at any
time.

 

16.           ASSIGNMENT

 

16.1         The Performance Undertaking Provider may not assign or transfer any
of its obligations under this Agreement without the prior written consent of the
Administrative Agent and the Purchaser Agents.

 

16.2         The Performance Undertaking Provider acknowledges that each Secured
Party may assign its rights, remedies, powers and privileges under this
Agreement to the extent permitted in the Receivables Transfer Agreement.  The
Performance Undertaking Provider agrees that the Administrative Agent shall have
the right to enforce this

 

18

--------------------------------------------------------------------------------


 

Agreement and to exercise directly all of its rights, remedies, powers and
privileges under this Agreement (including the right to give or withhold any
consents or approvals to be given or withheld by it under this Agreement) and
the Performance Undertaking Provider agrees to cooperate fully with the
Administrative Agent in the exercise of such rights, remedies, powers and
privileges; provided that each of the Secured Parties shall only enforce or
otherwise take action under this Agreement by acting through the Administrative
Agent.

 

17.           AMENDMENTS AND WAIVERS

 

No amendment or waiver of any provision of this Agreement and no consent to any
departure by the Performance Undertaking Provider from any provision of this
Agreement shall be effective unless the same is in writing and signed by the
Administrative Agent (with the consent or at the direction of the Required
Committed Purchasers) and the Performance Undertaking Provider; provided that no
amendment, waiver or consent, unless in writing and signed by the Administrative
Agent and each Purchaser Agent shall release the Performance Undertaking
Provider from its obligations under this Agreement.  No failure on the part of
any Beneficiary to exercise, and no delay in exercising, any power, right or
remedy under this Agreement shall operate as a waiver of that power, right or
remedy; nor shall any single or partial exercise of any power, right or remedy
under this Agreement preclude any other or further exercise of that power, right
or remedy or the exercise of any other power, right or remedy.  The rights and
remedies herein provided shall be cumulative and non-exclusive of any rights and
remedies provided by law.

 

18.           NOTICES

 

All communications and notices provided for under this Agreement shall be
provided in the manner and to the addresses set out in Schedule 2 (Address and
Notice Information) to the Receivables Transfer Agreement.

 

19

--------------------------------------------------------------------------------


 

19.           GOVERNING LAW, JURISDICTION AND PROCESS

 

19.1         THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK.

 

19.2         Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement.  Each party hereto hereby irrevocably waives, to
the fullest extent that it may legally do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding.  Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

19.3         Each of the parties hereto consents to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process to it at its address specified herein.  Nothing in this Section 19.3
shall affect the right of any party to serve legal process in any manner
permitted by law.

 

19.4         TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
PARTIES HERETO WAIVES ITS RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  EACH OF THE
PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES
HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

20.           NO PROCEEDINGS; LIMITED RECOURSE

 

(a)           The Performance Undertaking Provider hereby agrees that:

 

(i)            it will not institute against any Conduit Purchaser (or its
related commercial paper issuer) any proceeding of the type referred to in the
definition of Event of Bankruptcy so long as any Commercial Paper or other
senior indebtedness issued by such Conduit Purchaser shall be

 

20

--------------------------------------------------------------------------------


 

outstanding or there shall not have elapsed two years plus one day since the
last day on which any such Commercial Paper or other senior indebtedness shall
have been outstanding; and

 

(ii)           notwithstanding anything to the contrary contained herein or in
any other Transaction Document, the obligations of each Conduit Purchaser under
the Transaction Documents are solely the corporate obligations of such Conduit
Purchaser and shall be payable only at such time as funds are actually received
by, or are available to, such Conduit Purchaser in excess of funds necessary to
pay in full all outstanding Commercial Paper issued by such Conduit Purchaser
and shall be non-recourse other than with respect to such excess funds and,
without limiting Section 20(a)(ii), if ever and until such time as such Conduit
Purchaser has sufficient funds to pay such obligation, shall not constitute a
claim against such Conduit Purchaser; and

 

(b)           No claim may be made by any party against any other party or their
respective Affiliates, directors, officers, employees, attorneys or agents (each
a “Default Party”) for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection herewith or therewith, except with respect to any claim arising out
of the willful misconduct or gross negligence of such Default Party; and each
party hereto hereby waives, releases, and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

21.           ENTIRE AGREEMENT; SEVERABILITY

 

(a)           This Agreement constitutes the entire agreement of the parties
hereto with respect to the matters set forth herein.

 

(b)           The rights and remedies provided in this Agreement are cumulative
and not exclusive of any remedies provided by law or any other agreement.

 

(c)           In any action or proceeding in any jurisdiction, if the
obligations of the Performance Undertaking Provider under this Agreement would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of the Performance Undertaking Provider’s liability under
this Agreement, then, notwithstanding any other provision of this Agreement to
the contrary, the amount of such liability shall, without any further action by
the Performance Undertaking Provider or any Beneficiary, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding.

 

21

--------------------------------------------------------------------------------


 

(d)           The provisions of this Agreement are severable.  Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall be
ineffective to the extent of such prohibition or unenforceability in that
jurisdiction without invalidating or making unenforceable any of the remaining
provisions in that jurisdiction or that provision or any other provision in any
other jurisdiction.

 

22.           EXECUTION

 

This Agreement may be executed in any number of counterparts, and by different
parties on separate counterparts, each of which shall be an original and all of
which shall constitute one and the same agreement.  Delivery by facsimile
transmission or by electronic file in a format that is accessible by the
recipient of a copy of an executed signature page of this Agreement shall
operate as delivery of an executed counterpart of this Agreement.

 

22

--------------------------------------------------------------------------------


 

EXECUTION of Performance Undertaking Provider:

 

 

 

BUNGE LIMITED

 

 

 

 

 

By:

/s/ Alberto Weisser

 

 

Name: Alberto Weisser

 

 

Title: Chief Executive Officer and Chairman

 

 

Performance and Indemnity Agreement

 

S-4

--------------------------------------------------------------------------------


 

Execution of Performance and Indemnity Agreement:

 

 

 

The Administrative Agent:

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-

 

BOERENLEENBANK B.A.

 

 

 

 

 

By:

/s/ James Han

 

 

Name: James Han

 

 

Title: Executive Director

 

 

Performance and Indemnity Agreement

 

S-4

--------------------------------------------------------------------------------